Appeal by defendant, as limited by his brief, from a sentence of the Supreme Court, Kings County, imposed April 2, 1975. By order dated May 24, 1976 this court consolidated the appeal with defendant’s appeal from an order of the same court, dated February 6, 1976, which denied his motion pursuant to CPL 440.10. Defendant advised this court in his brief that he does not wish to pursue the appeal from the order. Sentence affirmed. No opinion. Martuscello, J. P., Latham, Shapiro and O’Connor, JJ., concur.